Exhibit 10.8

      (Bilateral Form)   (ISDA Agreements subject to New York Law Only)

ISDA®
International Swaps and Derivatives Association, Inc.
CREDIT SUPPORT ANNEX
to the Schedule to the
ISDA MASTER AGREEMENT
dated as of March 10, 2010
between
and

      WRIGHT EXPRESS CORPORATION   BARCLAYS BANK PLC (“Party A”)   (“Party B”)

This Annex supplements, forms part of, and is subject to, the above referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.
Accordingly, the parties agree as follows:—
Paragraph 1. Interpretation
(a) Definitions and Inconsistency. Capitalized terms not otherwise defined
herein or elsewhere in this Agreement have the meanings specified pursuant to
Paragraph 12, and all references in this Annex to Paragraphs are to Paragraphs
of this Annex. In the event of any inconsistency between this Annex and the
other provisions of this Schedule, this Annex will prevail, and in the event of
any inconsistency between Paragraph 13 and the other provisions of this Annex,
Paragraph 13 will prevail.
(b) Secured Party and Pledgor. All references in this Annex to the “Secured
Party” will be to either party when acting in that capacity and all
corresponding references to the “Pledgor” will be to the other party when acting
in that capacity; provided, however, that if Other Posted Support is held by a
party to this Annex, all references herein to that party as the Secured Party
with respect to that Other Posted Support will be to that party as the
beneficiary thereof and will not subject that support or that party as the
beneficiary thereof to provisions of law generally relating to security
interests and secured parties.
Paragraph 2. Security Interest
Each party, as the Pledgor, hereby pledges to the other party, as the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set off against
all Posted Collateral Transferred to or received by the Secured Party hereunder.
Upon the Transfer by the Secured Party to the Pledgor of Posted Collateral, the
security interest and lien granted hereunder on that Posted Collateral will be
released immediately and, to the extent possible, without any further action by
either party.
Paragraph 3. Credit Support Obligations
(a) Delivery Amount. Subject to Paragraphs 4 and 5, upon a demand made by the
Secured Party on or promptly following a Valuation Date, if the Delivery Amount
for that Valuation Date equals or exceeds the Pledgor’s Minimum Transfer Amount,
then the Pledgor will Transfer to the Secured Party Eligible Credit Support
having a Value as of the date of Transfer at least equal to the applicable
Delivery Amount (rounded pursuant to Paragraph 13). Unless otherwise specified
in Paragraph 13, the “Delivery Amount” applicable to the Pledgor for any
Valuation Date will equal the amount by which:
     (i) the Credit Support Amount
     exceeds
Copyright © 1995 by International Swaps and Derivatives Association, Inc.

 



--------------------------------------------------------------------------------



 



     (ii) the Value as of that Valuation Date of all Posted Credit Support held
by the Secured Party.
(b) Return Amount. Subject to Paragraphs 4 and 5, upon a demand made by the
Pledgor on or promptly following a Valuation Date, if the Return Amount for that
Valuation Date equals or exceeds the Secured Party’s Minimum Transfer Amount,
then the Secured Party will Transfer to the Pledgor Posted Credit Support
specified by the Pledgor in that demand having a Value as of the date of
Transfer as close as practicable to the applicable Return Amount (rounded
pursuant to Paragraph 13). Unless otherwise specified in Paragraph 13, the
“Return Amount” applicable to the Secured Party for any Valuation Date will
equal the amount by which:
     (i) the Value as of that Valuation Date of all Posted Credit Support held
by the Secured Party
     exceeds
     (ii) the Credit Support Amount.
“Credit Support Amount” means, unless otherwise specified in Paragraph 13, for
any Valuation Date (i) the Secured Party’s Exposure for that Valuation Date plus
(ii) the aggregate of all Independent Amounts applicable to the Pledgor, if any,
minus (iii) all Independent Amounts applicable to the Secured Party, if any,
minus (iv) the Pledgor’s Threshold; provided, however, that the Credit Support
Amount will be deemed to be zero whenever the calculation of Credit Support
Amount yields a number less than zero.
Paragraph 4. Conditions Precedent, Transfer Timing, Calculations and
Substitutions
(a) Conditions Precedent. Each Transfer obligation of the Pledgor under
Paragraphs 3 and 5 and of the Secured Party under Paragraphs 3, 4(d)(ii), 5 and
6(d) is subject to the conditions precedent that:
(i) no Event of Default, Potential Event of Default or Specified Condition has
occurred and is continuing with respect to the other party; and
(ii) no Early Termination Date for which any unsatisfied payment obligations
exist has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the other party.
(b) Transfer Timing. Subject to Paragraphs 4(a) and 5 and unless otherwise
specified, if a demand for the Transfer of Eligible Credit Support or Posted
Credit Support is made by the Notification Time, then the relevant Transfer will
be made not later than the close of business on the next Local Business Day; if
a demand is made after the Notification Time, then the relevant Transfer will be
made not later than the close of business on the second Local Business Day
thereafter.
(c) Calculations. All calculations of Value and Exposure for purposes of
Paragraphs 3 and 6(d) will be made by the Valuation Agent as of the Valuation
Time. The Valuation Agent will notify each party (or the other party, if the
Valuation Agent is a party) of its calculations not later than the Notification
Time on the Local Business Day following the applicable Valuation Date (or in
the case of Paragraph 6(d), following the date of calculation).
(d) Substitutions.
(i) Unless otherwise specified in Paragraph 13, upon notice to the Secured Party
specifying the items of Posted Credit Support to be exchanged, the Pledgor may,
on any Local Business Day, Transfer to the Secured Party substitute Eligible
Credit Support (the “Substitute Credit Support”); and
(ii) subject to Paragraph 4(a), the Secured Party will Transfer to the Pledgor
the items of Posted Credit Support specified by the Pledgor in its notice not
later than the Local Business Day following the date on which the Secured Party
receives the Substitute Credit Support, unless otherwise specified in
Paragraph 13 (the “Substitution Date”); provided that the Secured Party will
only be obligated to Transfer Posted Credit Support with a Value as of the

2



--------------------------------------------------------------------------------



 



date of Transfer of that Posted Credit Support equal to the Value as of that
date of the Substitute Credit Support.
Paragraph 5. Dispute Resolution
If a party (a “Disputing Party”) disputes (I) the Valuation Agent’s calculation
of a Delivery Amount or a Return Amount or (II) the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, then (1) the Disputing Party
will notify the other party and the Valuation Agent (if the Valuation Agent is
not the other party) not later than the close of business on the Local Business
Day following (X) the date that the demand is made under Paragraph 3 in the case
of (I) above or (Y) the date of Transfer in the case of (II) above, (2) subject
to Paragraph 4(a), the appropriate party will Transfer the undisputed amount to
the other party not later than the close of business on the Local Business Day
following (X) the date that the demand is made under Paragraph 3 in the case of
(I) above or (Y) the date of Transfer in the case of (II) above, (3) the parties
will consult with each other in an attempt to resolve the dispute and (4) if
they fail to resolve the dispute by the Resolution Time, then:
(i) In the case of a dispute involving a Delivery Amount or Return Amount,
unless otherwise specified in Paragraph 13, the Valuation Agent will recalculate
the Exposure and the Value as of the Recalculation Date by:
(A) utilizing any calculations of Exposure for the Transactions (or Swap
Transactions) that the parties have agreed are not in dispute;
(B) calculating the Exposure for the Transactions (or Swap Transactions) in
dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction (or Swap Transaction), then fewer than
four quotations may be used for that Transaction (or Swap Transaction); and if
no quotations are available for a particular Transaction (or Swap Transaction),
then the Valuation Agent’s original calculations will be used for that
Transaction (or Swap Transaction); and
(C) utilizing the procedures specified in Paragraph 13 for calculating the
Value, if disputed, of Posted Credit Support.
(ii) In the case of a dispute involving the Value of any Transfer of Eligible
Credit Support or Posted Credit Support, the Valuation Agent will recalculate
the Value as of the date of Transfer pursuant to Paragraph 13.
Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) not
later than the Notification Time on the Local Business Day following the
Resolution Time. The appropriate party will, upon demand following that notice
by the Valuation Agent or a resolution pursuant to (3) above and subject to
Paragraphs 4(a) and 4(b), make the appropriate Transfer.
Paragraph 6. Holding and Using Posted Collateral
(a) Care of Posted Collateral. Without limiting the Secured Party’s rights under
Paragraph 6(c), the Secured Party will exercise reasonable care to assure the
safe custody of all Posted Collateral to the extent required by applicable law,
and in any event the Secured Party will be deemed to have exercised reasonable
care if it exercises at least the same degree of care as it would exercise with
respect to its own property. Except as specified in the preceding sentence, the
Secured Party will have no duty with respect to Posted Collateral, including,
without limitation, any duty to collect any Distributions, or enforce or
preserve any rights pertaining thereto.
(b) Eligibility to Hold Posted Collateral; Custodians.
(i) General. Subject to the satisfaction of any conditions specified in
Paragraph 13 for holding Posted Collateral, the Secured Party will be entitled
to hold Posted Collateral or to appoint an agent (a “Custodian”) to hold Posted
Collateral for the Secured Party. Upon notice

3



--------------------------------------------------------------------------------



 



by the Secured Party to the Pledgor of the appointment of a Custodian, the
Pledgor’s obligations to make any Transfer will be discharged by making the
Transfer to that Custodian. The holding of Posted Collateral by a Custodian will
be deemed to be the holding of that Posted Collateral by the Secured Party for
which the Custodian is acting.
(ii) Failure to Satisfy Conditions. If the Secured Party or its Custodian fails
to satisfy any conditions for holding Posted Collateral, then upon a demand made
by the Pledgor, the Secured Party will, not later than five Local Business Days
after the demand, Transfer or cause its Custodian to Transfer all Posted
Collateral held by it to a Custodian that satisfies those conditions or to the
Secured Party if it satisfies those conditions.
(iii) Liability. The Secured Party will be liable for the acts or omissions of
its Custodian to the same extent that the Secured Party would be liable
hereunder for its own acts or omissions.
(c) Use of Posted Collateral. Unless otherwise specified in Paragraph 13 and
without limiting the rights and obligations of the parties under Paragraphs 3,
4(d)(ii), 5, 6(d) and 8, if the Secured Party is not a Defaulting Party or an
Affected Party with respect to a Specified Condition and no Early Termination
Date has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the Secured Party, then the Secured Party
will, notwithstanding Section 9-207 of the New York Uniform Commercial Code,
have the right to:
(i) sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business any Posted Collateral it holds,
free from any claim or right of any nature whatsoever of the Pledgor, including
any equity or right of redemption by the Pledgor; and
(ii) register any Posted Collateral in the name of the Secured Party, its
Custodian or a nominee for either.
For purposes of the obligation to Transfer Eligible Credit Support or Posted
Credit Support pursuant to Paragraphs 3 and 5 and any rights or remedies
authorized under this Agreement, the Secured Party will be deemed to continue to
hold all Posted Collateral and to receive Distributions made thereon, regardless
of whether the Secured Party has exercised any rights with respect to any Posted
Collateral pursuant to (i) or (ii) above.
(d) Distributions and Interest Amount.
(i) Distributions. Subject to Paragraph 4(a), if the Secured Party receives or
is deemed to receive Distributions on a Local Business Day, it will Transfer to
the Pledgor not later than the following Local Business Day any Distributions it
receives or is deemed to receive to the extent that a Delivery Amount would not
be created or increased by that Transfer, as calculated by the Valuation Agent
(and the date of calculation will be deemed to be a Valuation Date for this
purpose).
(ii) Interest Amount. Unless otherwise specified in Paragraph 13 and subject to
Paragraph 4(a), in lieu of any interest, dividends or other amounts paid or
deemed to have been paid with respect to Posted Collateral in the form of Cash
(all of which may be retained by the Secured Party), the Secured Party will
Transfer to the Pledgor at the times specified in Paragraph 13 the Interest
Amount to the extent that a Delivery Amount would not be created or increased by
that Transfer, as calculated by the Valuation Agent (and the date of calculation
will be deemed to be a Valuation Date for this purpose). The Interest Amount or
portion thereof not Transferred pursuant to this Paragraph will constitute
Posted Collateral in the form of Cash and will be subject to the security
interest granted under Paragraph 2.
Paragraph 7. Events of Default
For purposes of Section 5(a)(iii)(1) of this Agreement, an Event of Default will
exist with respect to a party if:
(i) that party fails (or fails to cause its Custodian) to make, when due, any
Transfer of Eligible Collateral, Posted Collateral or the Interest Amount, as
applicable, required to be

4



--------------------------------------------------------------------------------



 



made by it and that failure continues for two Local Business Days after notice
of that failure is given to that party;
(ii) that party fails to comply with any restriction or prohibition specified in
this Annex with respect to any of the rights specified in Paragraph 6(c) and
that failure continues for five Local Business Days after notice of that failure
is given to that party; or
(iii) that party fails to comply with or perform any agreement or obligation
other than those specified in Paragraphs 7(i) and 7(ii) and that failure
continues for 30 days after notice of that failure is given to that party.
Paragraph 8. Certain Rights and Remedies
(a) Secured Party’s Rights and Remedies. If at any time (1) an Event of Default
or Specified Condition with respect to the Pledgor has occurred and is
continuing or (2) an Early Termination Date has occurred or been designated as
the result of an Event of Default or Specified Condition with respect to the
Pledgor, then, unless the Pledgor has paid in full all of its Obligations that
are then due, the Secured Party may exercise one or more of the following rights
and remedies:
(i) all rights and remedies available to a secured party under applicable law
with respect to Posted Collateral held by the Secured Party;
(ii) any other rights and remedies available to the Secured Party under the
terms of Other Posted Support, if any;
(iii) the right to Set-off any amounts payable by the Pledgor with respect to
any Obligations against any Posted Collateral or the Cash equivalent of any
Posted Collateral held by the Secured Party (or any obligation of the Secured
Party to Transfer that Posted Collateral); and
(iv) the right to liquidate any Posted Collateral held by the Secured Party
through one or more public or private sales or other dispositions with such
notice, if any, as may be required under applicable law, free from any claim or
right of any nature whatsoever of the Pledgor, including any equity or right of
redemption by the Pledgor (with the Secured Party having the right to purchase
any or all of the Posted Collateral to be sold) and to apply the proceeds (or
the Cash equivalent thereof) from the liquidation of the Posted Collateral to
any amounts payable by the Pledgor with respect to any Obligations in that order
as the Secured Party may elect.
Each party acknowledges and agrees that Posted Collateral in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior notice
of any sale of that Posted Collateral by the Secured Party, except any notice
that is required under applicable law and cannot be waived.
(b) Pledgor’s Rights and Remedies. If at any time an Early Termination Date has
occurred or been designated as the result of an Event of Default or Specified
Condition with respect to the Secured Party, then (except in the case of an
Early Termination Date relating to less than all Transactions (or Swap
Transactions) where the Secured Party has paid in full all of its obligations
that are then due under Section 6(e) of this Agreement):
(i) the Pledgor may exercise all rights and remedies available to a pledgor
under applicable law with respect to Posted Collateral held by the Secured
Party;
(ii) the Pledgor may exercise any other rights and remedies available to the
Pledgor under the terms of Other Posted Support, if any;
(iii) the Secured Party will be obligated immediately to Transfer all Posted
Collateral and the Interest Amount to the Pledgor; and
(iv) to the extent that Posted Collateral or the Interest Amount is not so
Transferred pursuant to (iii) above, the Pledgor may:

5



--------------------------------------------------------------------------------



 



(A) Set-off any amounts payable by the Pledgor with respect to any Obligations
against any Posted Collateral or the Cash equivalent of any Posted Collateral
held by the Secured Party (or any obligation of the Secured Party to Transfer
that Posted Collateral); and
(B) to the extent that the Pledgor does not Set-off under (iv)(A) above,
withhold payment of any remaining amounts payable by the Pledgor with respect to
any Obligations, up to the Value of any remaining Posted Collateral held by the
Secured Party, until that Posted Collateral is Transferred to the Pledgor.
(c) Deficiencies and Excess Proceeds. The Secured Party will Transfer to the
Pledgor any proceeds and Posted Credit Support remaining after liquidation,
Set-off and/or application under Paragraphs 8(a) and 8(b) after satisfaction in
full of all amounts payable by the Pledgor with respect to any Obligations; the
Pledgor in all events will remain liable for any amounts remaining unpaid after
any liquidation, Set-off and/or application under Paragraphs 8(a) and 8(b).
(d) Final Returns. When no amounts are or thereafter may become payable by the
Pledgor with respect to any Obligations (except for any potential liability
under Section 2(d) of this Agreement), the Secured Party will Transfer to the
Pledgor all Posted Credit Support and the Interest Amount, if any.
Paragraph 9. Representations
Each party represents to the other party (which representations will be deemed
to be repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral) that:
(i) it has the power to grant a security interest in and lien on any Eligible
Collateral it Transfers as the Pledgor and has taken all necessary actions to
authorize the granting of that security interest and lien;
(ii) it is the sole owner of or otherwise has the right to Transfer all Eligible
Collateral it Transfers to the Secured Party hereunder, free and clear of any
security interest, lien, encumbrance or other restrictions other than the
security interest and lien granted under Paragraph 2;
(iii) upon the Transfer of any Eligible Collateral to the Secured Party under
the terms of this Annex, the Secured Party will have a valid and perfected first
priority security interest therein (assuming that any central clearing
corporation or any third party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
gives the notices and takes the action required of it under applicable law for
perfection of that interest); and
(iv) the performance by it of its obligations under this Annex will not result
in the creation of any security interest, lien or other encumbrance on any
Posted Collateral other than the security interest and lien granted under
Paragraph 2.
Paragraph 10. Expenses
(a) General. Except as otherwise provided in Paragraphs 10(b) and 10(c), each
party will pay its own costs and expenses in connection with performing its
obligations under this Annex and neither party will be liable for any costs and
expenses incurred by the other party in connection herewith.
(b) Posted Credit Support. The Pledgor will promptly pay when due all taxes,
assessments or charges of any nature that are imposed with respect to Posted
Credit Support held by the Secured Party upon becoming aware of the same,
regardless of whether any portion of that Posted Credit Support is subsequently
disposed of under Paragraph 6(c), except for those taxes, assessments and
charges that result from the exercise of the Secured Party’s rights under
Paragraph 6(c).
(c) Liquidation/Application of Posted Credit Support. All reasonable costs and
expenses incurred by or on behalf of the Secured Party or the Pledgor in
connection with the liquidation and/or application of any Posted Credit Support
under Paragraph 8 will be payable, on demand and pursuant

6



--------------------------------------------------------------------------------



 



to the Expenses Section of this Agreement, by the Defaulting Party or, if there
is no Defaulting Party, equally by the parties.
Paragraph 11. Miscellaneous
(a) Default Interest. A Secured Party that fails to make, when due, any Transfer
of Posted Collateral or the Interest Amount will be obligated to pay the Pledgor
(to the extent permitted under applicable law) an amount equal to interest at
the Default Rate multiplied by the Value of the items of property that were
required to be Transferred, from (and including) the date that Posted Collateral
or Interest Amount was required to be Transferred to (but excluding) the date of
Transfer of that Posted Collateral or Interest Amount. This interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed.
(b) Further Assurances. Promptly following a demand made by a party, the other
party will execute, deliver, file and record any financing statement, specific
assignment or other document and take any other action that may be necessary or
desirable and reasonably requested by that party to create, preserve, perfect or
validate any security interest or lien granted under Paragraph 2, to enable that
party to exercise or enforce its rights under this Annex with respect to Posted
Credit Support or an Interest Amount or to effect or document a release of a
security interest on Posted Collateral or an Interest Amount.
(c) Further Protection. The Pledgor will promptly give notice to the Secured
Party of, and defend against, any suit, action, proceeding or lien that involves
Posted Credit Support Transferred by the Pledgor or that could adversely affect
the security interest and lien granted by it under Paragraph 2, unless that
suit, action, proceeding or lien results from the exercise of the Secured
Party’s rights under Paragraph 6(c).
(d) Good Faith and Commercially Reasonable Manner. Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.
(e) Demands and Notices. All demands and notices made by a party under this
Annex will be made as specified in the Notices Section of this Agreement, except
as otherwise provided in Paragraph 13.
(f) Specifications of Certain Matters. Anything referred to in this Annex as
being specified in Paragraph 13 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.
Paragraph 12. Definitions
As used in this Annex:-
“Cash” means the lawful currency of the United States of America.
“Credit Support Amount” has the meaning specified in Paragraph 3.
“Custodian” has the meaning specified in Paragraphs 6(b)(i) and 13.
“Delivery Amount” has the meaning specified in Paragraph 3(a).
“Disputing Party” has the meaning specified in Paragraph 5.
“Distributions” means with respect to Posted Collateral other than Cash, all
principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral under Paragraph 6(c). Distributions will not
include any item of property acquired by the Secured Party upon any disposition
or liquidation of Posted Collateral or, with respect to any Posted Collateral in
the form of Cash, any distributions on that collateral, unless otherwise
specified herein.
“Eligible Collateral” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.

7



--------------------------------------------------------------------------------



 



“Eligible Credit Support” means Eligible Collateral and Other Eligible Support.
“Exposure” means for any Valuation Date or other date for which Exposure is
calculated and subject to Paragraph 5 in the case of a dispute, the amount, if
any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to Section
6(e)(ii)(2)(A) of this Agreement as if all Transactions (or Swap Transactions)
were being terminated as of the relevant Valuation Time; provided that Market
Quotation will be determined by the Valuation Agent using its estimates at mid
market of the amounts that would be paid for Replacement Transactions (as that
term is defined in the definition of “Market Quotation”).
“Independent Amount” means, with respect to a party, the amount specified as
such for that party in Paragraph 13; if no amount is specified, zero.
“Interest Amount” means, with respect to an Interest Period, the aggregate sum
of the amounts of interest calculated for each day in that Interest Period on
the principal amount of Posted Collateral in the form of Cash held by the
Secured Party on that day, determined by the Secured Party for each such day as
follows:
     (x) the amount of that Cash on that day; multiplied by
     (y) the Interest Rate in effect for that day; divided by
     (z) 360.
“Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was Transferred (or, if no Interest Amount has
yet been Transferred, the Local Business Day on which Posted Collateral in the
form of Cash was Transferred to or received by the Secured Party) to (but
excluding) the Local Business Day on which the current Interest Amount is to be
Transferred.
“Interest Rate” means the rate specified in Paragraph 13.
“Local Business Day”, unless otherwise specified in Paragraph 13, has the
meaning specified in the Definitions Section of this Agreement, except that
references to a payment in clause (b) thereof will be deemed to include a
Transfer under this Annex.
“Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 13; if no amount is specified, zero.
“Notification Time” has the meaning specified in Paragraph 13.
“Obligations” means, with respect to a party, all present and future obligations
of that party under this Agreement and any additional obligations specified for
that party in Paragraph 13.
“Other Eligible Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.
“Other Posted Support” means all Other Eligible Support Transferred to the
Secured Party that remains in effect for the benefit of that Secured Party.
“Pledgor” means either party, when that party (i) receives a demand for or is
required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).
“Posted Collateral” means all Eligible Collateral, other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred to the
Pledgor pursuant to Paragraph 3(b), 4(d)(ii) or 6(d)(i) or released by the
Secured Party under Paragraph 8. Any Interest Amount or portion thereof not
Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in
the form of Cash.
“Posted Credit Support” means Posted Collateral and Other Posted Support.

8



--------------------------------------------------------------------------------



 



“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 5; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 3 prior to the resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 3.
“Resolution Time” has the meaning specified in Paragraph 13.
“Return Amount” has the meaning specified in Paragraph 3(b).
“Secured Party” means either party, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Credit Support.
“Specified Condition” means, with respect to a party, any event specified as
such for that party in Paragraph 13.
“Substitute Credit Support” has the meaning specified in Paragraph 4(d)(i).
“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).
“Threshold” means, with respect to a party, the amount specified as such for
that party in Paragraph 13; if no amount is specified, zero.
“Transfer” means, with respect to any Eligible Credit Support, Posted Credit
Support or Interest Amount, and in accordance with the instructions of the
Secured Party, Pledgor or Custodian, as applicable:
(i) in the case of Cash, payment or delivery by wire transfer into one or more
bank accounts specified by the recipient;
(ii) in the case of certificated securities that cannot be paid or delivered by
book entry, payment or delivery in appropriate physical form to the recipient or
its account accompanied by any duly executed instruments of transfer,
assignments in blank, transfer tax stamps and any other documents necessary to
constitute a legally valid transfer to the recipient;
(iii) in the case of securities that can be paid or delivered by book entry, the
giving of written instructions to the relevant depository institution or other
entity specified by the recipient, together with a written copy thereof to the
recipient, sufficient if complied with to result in a legally effective transfer
of the relevant interest to the recipient; and
(iv) in the case of Other Eligible Support or Other Posted Support, as specified
in Paragraph 13.
“Valuation Agent” has the meaning specified in Paragraph 13.
“Valuation Date” means each date specified in or otherwise determined pursuant
to Paragraph 13.
“Valuation Percentage” means, for any item of Eligible Collateral, the
percentage specified in Paragraph 13.
“Valuation Time” has the meaning specified in Paragraph 13.
“Value” means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5 in the case of a dispute, with respect to:
(i) Eligible Collateral or Posted Collateral that is:
(A) Cash, the amount thereof; and
(B) a security, the bid price obtained by the Valuation Agent multiplied by the
applicable Valuation Percentage, if any;
(ii) Posted Collateral that consists of items that are not specified as Eligible
Collateral, zero; and

9



--------------------------------------------------------------------------------



 



(iii) Other Eligible Support and Other Posted Support, as specified in
Paragraph 13.

10



--------------------------------------------------------------------------------



 



     Paragraph 13. Elections and Variables

(a)   Security Interest for “Obligations”. The term “Obligations” as used in
this Annex includes the following additional obligations:

with respect to Party A: none
with respect to Party B: none

(b)   Credit Support Obligations.

  (i)   Delivery Amount, Return Amount and Credit Support Amount.

  (A)   “Delivery Amount” has the meaning specified in Paragraph 3(a).     (B)  
“Return Amount” has the meaning specified in Paragraph 3(b).     (C)   “Credit
Support Amount” has the meaning specified in Paragraph 3.

  (ii)   Eligible Collateral. The following items will qualify as “Eligible
Collateral” for the party specified:

                                              Party   Party   Valuation        
    A   B   Percentage
(A)
  Cash     [ X ]       [ X ]       100.0  

  (iii)   Other Eligible Support. The following items will qualify as “Other
Eligible Support” for Party A and Party B: none.     (iv)   Thresholds.

  (A)   “Independent Amount” means with respect to Party A: except as otherwise
provided in a Confirmation, zero.         “Independent Amount” means with
respect to Party B: except as otherwise provided in a Confirmation, zero.    
(B)   “Threshold” means with respect to Party A: USD 10million; provided that if
(1) the obligations under Party A’s revolving credit facility become secured; or
(2) an Event of Default has occurred or is continuing with respect to Party A,
then the Threshold shall be zero.         “Threshold” means with respect to
Party B: USD 35million; provided that, if an Event of Default has occurred and
is continuing with respect to Party B, then the Threshold shall be zero.     (C)
  “Minimum Transfer Amount” means with respect to Party A or Party B:
USD100,000, but provided that if: (i) an Event of Default or a Potential Event
of Default has occurred with respect to a party, the Minimum Transfer Amount for
such party shall be zero; and (ii) where the Credit Support Amount with respect
to both parties on a Valuation Date is zero for the purposes of calculating a
Return Amount, the Minimum Transfer Amount, as applicable, shall be zero and
Rounding shall not apply.     (D)   Rounding. The Delivery Amount and the Return
Amount will be rounded up and down, in each case, to the nearest integral
multiple of USD10,000, respectively.

(c)   Valuation and Timing.

  (i)   “Valuation Agent” means, for purposes of Paragraphs 3 and 5, the party
making the demand under Paragraph 3, and, for purposes of Paragraph 6(d), the
Secured Party receiving or deemed to receive the Distributions or the Interest
Amount, as applicable, unless otherwise specified here: These rules will apply.
In addition, the

11



--------------------------------------------------------------------------------



 



      Valuation Agent will be the Secured Party for purposes of calculating
Value in connection with substitutions pursuant to Paragraph 4(d).     (ii)  
“Valuation Date” means each day that is a Local Business Day for both Party A
and Party B.     (iii)   “Valuation Time” means the close of business on the
Local Business Day immediately preceding the Valuation Date or date of
calculation, as applicable, provided that the calculations of Value and Exposure
will, as far as practicable, be made as of approximately the same time on the
same date.     (iv)   “Notification Time” means 1:00 p.m., New York time, on a
Local Business Day.

(d)   Conditions Precedent and Secured Party’s Rights and Remedies. The
following Termination Event(s) will be a “Specified Condition” for the party
specified (that party being the Affected Party) so long as all Transactions are
Affected Transactions:

                      Party A   Party B
Illegality
    [ X ]       [ X ]  
Tax Event
    [ X ]       [ X ]  
Tax Event Upon Merger
    [ X ]       [ X ]  
Credit Event Upon Merger
    [ X ]       [ X ]  
Additional Termination Events
    [ X ]       [ X ]  

(e)   Substitution.

  (i)   “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).    
(ii)   Consent. If specified here as applicable, then the Pledgor must obtain
the Secured Party’s consent for any substitution pursuant to Paragraph 4(d):
Applicable. Neither party shall unreasonably withhold its consent to any
substitution request by the other party.

(f)   Dispute Resolution.

  (i)   “Resolution Time” means 1:00 p.m., New York time, on the Local Business
Day following the date on which notice of the dispute is given under
Paragraph 5.     (ii)   Value. For the purpose of Paragraphs 5(i)(C) and 5(ii),
the Value of Eligible Credit Support or Posted Credit Support as of the relevant
Valuation Date or date of Transfer will be calculated as follows:         with
respect to Cash, the amount thereof. (iii) Alternative. The provisions of
Paragraph 5 will apply.

(g)   Holding and Using Posted Collateral.

  (i)   Eligibility to Hold Posted Collateral; Custodians. Each party (and its
Custodian, if any) will be entitled to hold Posted Collateral pursuant to
Paragraph 6(b); provided that the following conditions applicable to it are
satisfied:

  (A)   Posted Collateral may be held only in the following jurisdictions: New
York.     (B)   Party A’s Custodian: Party A’s Custodian shall (A) be a trust
company or a commercial bank with trust powers organized under the laws of the
United States or any state thereof and subject to supervision or examination by
a federal or state authority and (B) have a Credit Rating of A2 or higher by
Moody’s or A or higher by Standard & Poor’s.

  (ii)   Use of Posted Collateral. The provisions of Paragraph 6(c) will apply
to the parties.

(h)   Distributions and Interest Amount.

12



--------------------------------------------------------------------------------



 



  (i)   Interest Rate. The “Interest Rate” will be the Effective Federal funds
rate in U.S. Dollars published in Federal Reserve Publication H.15, as such rate
is displayed on the Reuters Screen FEDFUNDS1 page.     (ii)   Transfer of
Interest Amount. The Transfer of the Interest Amount will be made on the last
Local Business Day of each calendar month and on any Local Business Day that
Other Posted Support in the form of Cash is Transferred to the Pledgor pursuant
to Paragraph 3(b).     (iii)   Alternative to Interest Amount. The provisions of
Paragraph 6(d)(ii) will apply except as modified here: if Transfer of an
Interest Amount (or any portion thereof) to a Pledgor on any day would result
in, or increase, a Delivery Amount (treating that day as a Valuation Date, as
provided in Paragraph 6(d)(ii)) but the Pledgor would nonetheless have no
obligation to make a Transfer pursuant to Paragraph 3(a) on that day if it were
a Valuation Date (because the Delivery Amount is lower than the Pledgor’s
Minimum Transfer Amount or otherwise), the Secured Party will be required to
Transfer that Interest Amount (or portion thereof) to the Pledgor,
notwithstanding anything to the contrary in Paragraph 6(d)(ii).

(i)   Additional Representation(s): None.   (j)   Other Eligible Support and
Other Posted Support.

  (i)   “Value” with respect to Other Eligible Support and Other Posted Support
means: Not applicable.     (ii)   “Transfer” with respect to Other Eligible
Support and Other Posted Support means: Not applicable.

(k)   Demands and Notices. All demands, specifications and notices under this
Annex will be made pursuant to the Notices Section of this Agreement, unless
otherwise specified here:       Party A:
Wright Express Corporation
97 Darling Ave.
South Portland, ME 04106
Attn: Corporate Treasurer
Fax: 207-523-7104
Telephone: 207-523-7769       Party B:       Group Hotline 201-499-0389
Primary Contact -Rino Mermini — x 1885
Alternate Contact — Michael Haake — x 1866
Group email — nycollateral@barcap.com
Fax: 201-333-8016       The parties may, from time to time, amend the contact
information provided above by written notice to the other party.

(l)   Addresses for Transfers.       Party A:       Cash:       To be specified
in each notice.       Party B:       Cash:       Barclays Bank PLC, NY

13



--------------------------------------------------------------------------------



 



    ABA: #026-002-574
F/O: Barclays Swaps & Options Group NY
A/C #: 050019228
Ref: NY Collateral Management

(m)   Other Provisions.

  (i)   Transfer of Undisputed Amount. Paragraph 5 is hereby amended by adding
the following after the phrase “of (II) above” in the eighth line thereof:      
  “(provided that such Transfer need not be made prior to the time that such
Transfer need otherwise be made pursuant to the demand made under Paragraph 3)”.
    (ii)   Certain Distributions Received. If a Secured Party receives or is
deemed to receive Distributions on a day that is not a Local Business Day, or
after its close of business on a Local Business Day, it will Transfer the
Distributions to the Pledgor on the second following Local Business Day, subject
to Paragraph 4(a), but only to the extent contemplated in Paragraph 6(d)(i) in
connection with Distributions received or deemed received on a Local Business
Day.     (iii)   Set-off. For purposes of Paragraphs 2 and 8(a)(iii) of this
Annex, the reference to any amount payable under Section 6 of this Agreement in
the definition of “Set-off” in this Agreement shall be deemed a reference to any
amount payable with respect to any Obligation, as described in
Paragraph 8(a)(iii) of this Annex.     (iv)   Taxes. Paragraph 10(b) is hereby
amended by adding the following at the end of the text thereof:         “ ;
provided, however, that notwithstanding this Paragraph 10(b), Section 2(d) of
the Agreement shall apply to any Indemnifiable Tax imposed on a payment or
deemed payment by the Secured Party to the Pledgor described in Paragraph 6(d)
hereof.”.     (v)   Additional Definitions. Paragraph 12 is hereby amended by
adding the following:         “Credit Rating” means, with respect to a party or
entity on any date of determination, the respective rating then assigned to its
unsecured and unsubordinated long-term debt or deposit obligations (not
supported by third party credit enhancement) by Standard & Poor’s, Moody’s or
the applicable rating agency.         “Moody’s” means Moody’s Investors Service,
Inc. or its successor.         “Standard & Poor’s” means Standard & Poor’s, a
Division of the McGraw-Hill Companies, Inc. or its successor.     (vi)  
Severability. In the event any one or more of the provisions contained in this
Annex shall be held illegal, invalid or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained in
the Agreement shall not in any way be affected or impaired thereby.     (vii)  
Form of Annex. The parties hereby agree that the text of the body of this Annex
is intended to be the printed form of 1994 ISDA Credit Support Annex (Security
Interest — New York Law) as published and copyrighted by the International Swaps
and Derivatives Association, Inc.

         
WRIGHT EXPRESS CORPORATION
      BARCLAYS BANK PLC  
By: /s/ Steven A. Elder
      By: /s/ Ana M. Soriano
Name: Steven Elder
      Name: Ana Soriano
Title: Treasurer
      Title: Director

14